Title: From John Adams to Elbridge Gerry, 9 April 1813
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Quincy April 9. 1813

I return the correspondence in ten Numbers with Thanks for the perusal of them. They are indeed curious. I cannot reconcile myself to the opinion of one Law for a Judge and another for a Governor. Nor can I believe that Judges have So much Legislative Authority as to make Laws by Implications, Inferences, Constructions So remote and So Strained. If Judges undertake to make gag Laws they Should make them more impartial. But the Spirit of Party is a mental Malady, that derationalizes and demoralises and delegalises the human Mind. Mansfield Strained Law by Inferences: but he always professed that these Constructions Should always be in favour of Government and Substantial Justice. But this novel Doctrine appears to me to be against both. However, after what I have Seen, heard and felt of the Conduct of all Parties civil political and ecclesiastical for five and twenty years, no degree of prostration or Prostitution of Religion Morality or Honour, in our Elections ought to Suprize me.
In my last Letter I gave you an Account of Some “Points with G.B.” in my time. But they were very few. The Treaty with G.B. in 1773 or 4, contains many. The Boards of Commissioners under that Treaty created many more. The Spoliations, the Impressments &c &c &c, there would be no End of rambling over the whole Ground. A History as long, as Marshalls of Washington, or mine of the Journeys Voyages and Negotiations under my Commissions for peace and Commerce with G.B., would not have an adequate Idea, of what you require.
I am, Sir, with inextinguishable Friendship / Yours

John Adams